Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7-15, 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims1, 8 recites a system/method for generating a video, the system comprising: one or more physical processors configured by machine-readable instructions to: obtain first video information defining video content, the video content having a duration, the video content defining visual content as a function of progress through the video content; determine a path selection for the video content, the path selection defining movement of a viewing window within the video content based on a user-defined path through the video content, the viewing window defining extents of the visual content to be included within the video as the function of progress through the video content, wherein the user-defined path is created based on user selection of viewing directions of the viewing window for different moments within the video content; and generate second video information defining the video based on the first video information and the path selection, the video including at least a portion of the visual content of the video content within the viewing window such that responsive to the user selection of the viewing directions of the viewing window for the different moments within the video content including user selection of a first viewing direction of the viewing window for a first moment within the video content and user selection a second viewing direction of the viewing window for a second moment within the video content, the video includes a first portion of the visual content within the viewing window pointed in the first viewing direction at the first moment and a second portion of the visual content within the viewing window pointed in the second viewing direction at the second moment.
	Claim21 recites a system for generating a video, the system comprising: one or more physical processors configured by machine-readable instructions to: obtain first video information defining video content, the video content having a duration, the video content defining visual content as a function of progress through the video content; determine a path selection for the video content, the path selection defining movement of a viewing window within the video content based on a user-defined path through the video content, the viewing window defining extents of the visual content to be included within the video as the function of progress through the video content, wherein the user-defined path is created based on user selection of viewing directions of the viewing window for different moments within the video content, the user selection of the viewing directions of the viewing window for the different moments within the video content including user selection of a first viewing direction of the viewing window for a first moment within the video content and user selection a second viewing direction of the viewing window for a second moment within the video content, the path selection determined based on moving between the viewing directions from the user
selection such that the viewing window moves from the first viewing direction at the first moment within the video content to the second viewing direction at the second moment within the video content; and generate second video information defining the video based on the first
video information and the path selection, the video including at least a portion of the visual content of the video content within the viewing window such that responsive to the user selection of the viewing directions of the viewing window for the different moments within the video content including the user selection of the first viewing direction of the viewing window for the first moment within the video content and the user selection the second viewing direction of the viewing window for the second moment within the video content, the video includes a first portion of the visual content within the viewing window pointed in the first viewing direction at the first moment and a second portion of the visual content within the
viewing window pointed in the second viewing direction at the second moment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118. The examiner can normally be reached 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/Primary Examiner, Art Unit 2484